Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-21 and 31, in the reply filed on 03/01/22 is acknowledged.
Claim Interpretation
The phrase of “for mounting onto a base and for receiving a particle collecting container for a cyclone pre-separator” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, “base”, “particle collecting container” and “cyclone pre-separator” are not claimed and/or not positively recited in the claims.
Therefore, the at least claim 16 has been interpreted as follows:
“An adapter frame comprises: a rectangular underside and adapter frame peripheral walls extending upwards from the underside, and lower adapter frame couplers, designed to provide a releasable, vertically tension-proof coupling, and wherein the adapter frame on its upper side.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the horizontal inner contour" in line 8.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 17-21 and 31 depend on claim 16; and hence are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-21 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2829209 (hereinafter EP ‘209).
As regarding claim 16, EP ‘209 discloses the claimed invention for an adapter frame (20) comprises: a rectangular underside and adapter frame peripheral walls (29-32) extending upwards from the underside, and lower adapter frame couplers (117, 116), designed to provide a releasable, vertically tension-proof coupling, and wherein the adapter frame on its upper side.
As regarding claim 18, EP ‘209 discloses all of limitations as set forth above.  EP ‘209 discloses the claimed invention for wherein the inner contour of the container receptacle (not claimed) tapers continuously over the vertical extension of the container receptacle.
As regarding claim 19, EP ‘209 discloses all of limitations as set forth above.  EP ‘209 discloses the claimed invention for wherein the container receptacle (not claimed) on its upper side accounts for at least 60% of the base area of the adapter frame.
As regarding claim 20, EP ‘209 discloses all of limitations as set forth above.  EP ‘209 discloses the claimed invention for wherein all inner sides of the container receptacle (not claimed) contribute to the taper.
As regarding claim 21, EP ‘209 discloses all of limitations as set forth above.  EP ‘209 discloses the claimed invention for wherein the adapter frame has upper adapter frame couplers (117), designed to provide a releasable, vertically tension-proof coupling to the cyclone pre-separator (not claimed), when the cyclone pre-separator is positioned on the adapter frame.
As regarding claim 31, EP ‘209 discloses all of limitations as set forth above.  EP ‘209 discloses the claimed invention for wherein the base (not claimed) is a suction device, a system box or a roller board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2829209 (hereinafter EP ‘209).
As regarding claim 17, EP ‘209 discloses all of limitations as set forth above.  EP ‘209 discloses the claimed invention except for wherein the length of the underside of the adapter frame is between 350 mm and 450 mm and the width of the underside of the adapter frame is between 250 mm and 350 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the length of the underside of the adapter frame is between 350 mm and 450 mm and the width of the underside of the adapter frame is between 250 mm and 350 mm in order to enhance adapter frame performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773